Title: William Smith to Richard Peters and Benjamin Franklin, [February 1754]
From: Smith, William
To: Peters, Richard,Franklin, Benjamin


The attitudes and behavior of the Germans of Pennsylvania toward politics, defense, and war had concerned Franklin as far back as 1747, when he flattered them in Plain Truth, hoping to win their support for the Association (see above, III, 203). He did not succeed in detaching them from the Quakers, however; they remained pro-Quaker, some were Roman Catholics who seemed open to French blandishments, and others belonged to unorganized or disorganized Protestant churches with poor leadership. At a time when the British were preparing for the decisive struggle with France for control of the Great Lakes and Ohio Valley, the Germans were at best no source of strength to imperial thought or force. After 1751 Franklin expressed this apprehension frequently. The concern of Rev. Michael Schlatter, a German Reformed minister, for his people was different. When he returned to Holland in 1751 after five years in Pennsylvania, he appealed for help in providing teachers, catechists, and ministers to the rural Germans. The synods, several Dutch states, and many private persons responded, among them the English minister at Amsterdam, Rev. David Thomson. He translated Schlatter’s appeal, circulated it in England, and personally presented it to the General Assembly of the Church of Scotland, which authorized a collection that netted £1200.
To receive and disburse the money a committee was formed in London, with Rev. Samuel Chandler, the eminent Dissenting minister of the Old Jewry, as secretary. At this point William Smith, in London for ordination, offered the Society a practical program (see below, p. 214). The Society approved it with some revisions, ordered it printed, and expressed a desire to receive the “Correspondence, advice and Counsel” of Franklin, whom Smith and Collinson told them about. To administer the Society’s business in America trustees-general were soon nominated. Thomas Penn proposed Governor Hamilton, Chief Justice Allen, Secretary Richard Peters, and, of course, Smith. Smith added Franklin’s name; and Penn nominated Conrad Weiser, “only because he is a German and it might be agreeable to that People.” The Society then named Schlatter superintendent of the schools to be opened.
Opposition formed at once. Christopher Saur, publisher of the Pensylvanische Berichte and the most influential single spokesman of the German sectarians, recognized it for what it was—an imperial scheme—and attacked it strongly. Germans everywhere resented being called stupid, stubborn, rebellious, and even traitorous. Suspicions multiplied, wild misrepresentations were spread abroad, and even Germans who favored the schools as individuals found it hard to cooperate. The trustees helped matters somewhat by printing early in 1755, in English and German, a history of the Society, which they had asked Smith to write. The Reformed Coetus meeting at Lancaster in April, for example, spoke favorably of the “praiseworthy undertaking” and protested Saur’s statements. On April 10 Smith reported to Penn that four schools were in operation, that six others would open in a few weeks, and that petitions had been received for fifteen more.
Despite this not unhopeful beginning, however, the German school movement slowed. Smith himself was partly responsible. In a vigorous attack on Quaker leadership in Pennsylvania politics published in London in 1755 and sent to Pennsylvania at once, he repeated the familiar charges against the Germans and proposed some of the restrictions Collinson had suggested two years before, with the addition of a test oath to bar pacifists, both German and Quaker, from the Assembly. Matters worsened with the publication at Boston in 1755 of Franklin’s Observations on the Increase of Mankind, with its intemperate reference to “Palatine Boors.” Few could now gainsay Saur’s assertion to Weiser that Franklin and his friends were not really interested in the Germans’ religion or education, but only in how “the stupid Germans could be used as militia-men to protect their property.” By fall of that year the Reformed Coetus had become cool to the schools. And the disruption of life in the western parts of the province which followed Braddock’s defeat, dealt the movement another blow.
Nonetheless the German Society went on collecting money, and some schools continued—nine were in operation in 1760. On both sides of the ocean, however, the imperialists realized that they had failed to “anglify” the foreigners in Pennsylvania, Maryland, and Virginia, and instead had solidified German opposition to their aims. Schlatter resigned his superintendency in 1757; at the end of that year the Society’s newspaper, the Philadelphische Zeitung, ceased publication. Franklin went to England, where he not only took no part in the Society’s waning work but was not even invited to meetings. In 1769 the London group turned over its remaining funds—£88 12s. 4d.—to the trustees of the College of Philadelphia.
 
Dear and worthy Sirs
[February 1754]
The loss of a very large packet (which took me up above a week’s writing), sent by Capt. Davis, is the reason why I have not communicated to you before now, the Success I have had in several Schemes for your Province. My whole time has been spent this way, and you’ll see by those papers I send you that I have been pretty constantly employed. There are 3 or 4 letters of great importance, I cannot now send you the originals being lost with Davis, unless I should trouble Mr. Penn to take them from his Copies. It would have been well if you had seen all the steps taken, with the Archbishop’s, Mr. Collinson’s and other letters; but this you shall know by word of mouth. Those I send will make you master of the Schemes. The one of them I just borrowed from Mr. Collinson and copied with some assistance. It is the 2d part of a long letter to Mr. Penn, and contains the Scheme for your Academy and the Arguments for it, which I hope are conformable to your own Sentiments. You’ll see it must be kept private. Mr. Penn has come in to every part of it, and he will give an yearly Sum for some time, and when he comes to Pennsylvania intends to give a manor to the Academy for the purposes I have pointed out. He ask’d me at first what I thought would be the best way of bestowing his donation, and you’ll see how disinterested I was to propose a new object for one half of it, when the whole might otherwise have been applied for a philosophy professor. But I shall always glory to prefer private to public good, and I rejoice exceedingly to have been the means of two such Foundations, which, being once made by the proprietor, he will not desert for the sake of a small additional expence. It would not become me to say how many arguments I used to bring these Schemes to bear. The proprietor was not at first satisfy’d that such liberal institutions were useful in an infant Country. Your Academy also interfered with a Design he had in view of his own, and of which he intended to be the Founder. These and many other Circumstances were obstacles. But when I was able to shew the worthy Gentleman the necessity of such a seminary in a political light, he generously agreed to ingraft his Scheme upon yours in the two Foundations proposed, provided I would undertake to be the person to execute them. Tho’ I had not, nor have not yet, heard from either of you I agreed to this, hoping that the person who had been the great means of such an Union (which otherwise might have been the work of years) even if not personally known to you, would be welcome to all the Trustees, when he comes recommended by the proprietor, with an order for foundations, by one of which, he will be in a great measure supported, with small addition from you.
I must in a very particular manner thank Mr. Peters for his kind letter to Mr. Penn, and his having transmitted my Mirania &c. in such a favorable light to him. This together with the good Archbishop’s Letter procured me an uncommon share of his confidence, and such as no indifferent person ever before enjoy’d. I have been several days with him in the country, and have the Honor to dine once or twice with him in Town every week especially on Sundays. He is pleased to consult me upon every point that relates to literature in his Country, which he sees absolutely necessary to maintain good Government. For my arguments on this head I refer you to my large letter concerning the Germans. I have sent you the original Copy as it was done currente calamo, as I could not possibly transcribe it. You will see many repetitions and faults of Diction which were not in the fair and more concise Copy to Mr. Penn. This last mentioned Copy was read before the Society entrusted with the moneys for the Germans. They have adopted Your scheme and are satisfy’d that the Education of youth ought to be their more immediate Object. They were pleased to thank me for what I had laid before them, and desired me against their next meeting to shorten it that a few [Copies] might be transcribed for the Archbishop, Lord Chancellor, Lord Halifax, and the minister, and speaker of the H. of commons. This I presented last saturday and had their approbation. Copies are now making and I have got a friend to do one for you. The long one, if (as I hope from candid friends) you overlook its incorrectness will be useful to you, as you should see all that can be said, and may improve the rough hints. The short one is more correct and is thought such a warm representation of the case that [it] must have good Effects. You’ll observe I have [drawn?] in strong arguments to shew the use of learning in the colonies, and have taken the liberty in some places to make use of Mr. Franklin’s letters which the friendly Mr. Jackson supplied me with. Another great part of my aim was to have the management of this important Trust devolved upon Men of the first rank of Pennsylvania, and not upon Clergy who depend on Dutch Synods. I hope to see all such dependence entirely shaken off once we can supply the Germans with ministers from the Academy. And the entrusting the money with proper Persons in Philadelphia will keep their Clergy who are in our pay under proper awe. I beg you’ll consider attentively the plan of Government and political education I have proposed. It merits the deepest deliberation, for its Effects will be long felt in one shape or other. The good Mr. Schlatter is here. I have been at some pains with him; and see but one Fault in him, his too great Attachment to foreign Synods and clergy who would counterwork our design. Ecclesiastical power from Holland will not go down in Pennsylvania. I wish the Dutch Churches there were a complete body under their own separate Government. Appeals to Holland are troublesome and tedious, as Mr. Schlatter has felt. Were their Church in pennsylvania a complete one with full powers, under the civil power of the Country, his affair would long ere now have been compromised and settled.
By the following Scheme, however, which I have laid before the Society and which they approve of, Mr. Schlatter will be made easy; he will have more powers than ever and yet seem to have less as he will be screen’d by some great names. The Scheme is this. Messieurs Hamilton, Allen, Franklin, Peters, Weiser, Schlatter (to which number they propose adding myself while in the Academy) are to be Trustees-general, as in the larger Scheme. They are to appoint Mr. Schlatter with one or other of their own number to visit all the Schools once a year, as in the larger Scheme. Besides this Schlatter will also have a commission from the Dutch Synods to superintend and visit all the Churches, which he may do at the same Time. For this service, and in Consideration of what he has suffered, the Society propose £100 Sterling to him per annum, which, with his Congregation in Philadelphia will support him. Besides this I have proposed that the Schoolmasters educated on the Proprietor’s Bounty, and other Germans that may come to the Academy shall, to remove all objections, an hour or two every day attend Mr. Schlatter or some other of their own Clergy in Philadelphia to be instructed in their own Religion, and it is proposed to the Society to give such a Clergyman £20 or £30 per annum and call him Hollisian or German Professor of Divinity. You will see the necessity of this when you consider the Scheme upon which Mr. Tennent came over, which I soon smell’d out, and with some Assistance from names I must not mention have I believe broke the Neck of. He came begging for the Jersey College. He petitioned the Society for German Affairs to found a Professorship there, as that College was the fittest in America to educate Clergy for the German Ministry on account of its being a presbyterian one. (N.B. When it serves his Ends he calls it a catholic one.) He gave out also that the Society could not refuse this request if they considered that the money was raised to serve the dissenting Interest. I had the honor to be present when this Petition was read. I saw Mr. Tenent’s design was to procure a Coalition between the Germans and the new-lights. He blabbed out that the Germans had been instructed from Holland to join and be govern’d by their Synods. Such a formidable union would destroy the whole political balance of your provinces and crush every other persuasion beneath its weight. But yet such an union he thought to obtain if not by authority of the Church of Holland, at least by monopolizing the Education of German Clergy and sending them out such Hell-fire hot ones as he himself once was called. I represented all this and shew’d how much it would for ever tend to defeat the political Coalition desired in Pennsylvania, should all their Clergy be educated in another Province of a different Constitution from the Country in which they were to live, and that we had better have Clergy from Holland than have them on such a Scheme. I also observed how ridiculous it would be to send our Germans to be educated in Neighbouring provinces, When there was such an excellent Institution in Pennsylvania; and indeed it is obvious of how great importance it is to have both Schoolmasters and Clergy for some years in the City of Philadelphia for Education, where they will form Connexions and learn to love and admire your Constitution, which they probably would not do by a Jersey education. I have been more full on this head that from these and other arguments in my Letters you may know what is doing, and take proper Steps to prevent Measures so prejudicial to the good of your province.
Partly in consequence of what I had said, and partly by reason of [a] Sermon of Mr. Tennants which had been sent from Philadelphia to Mr. Chandler, Tennant was mortify’d in a very odd manner. Mr. Schlatter and I were at breakfast with Chandler. Tennant came in, and happening to have some talk about the jersey college and its fitness to educate German Clergy, I told him that the Union he proposed would be hurtful in a political Sense and was impossible in a religious one; and that if he meant only an union in Love and good Offices, I did not see why it might not prevail among all that name Christ, without being confined to English and german presbyterians. Upon this Chandler said, “Mr. Tennant I have been just reading a Sermon against Union among Christians.” Tennant replied that was strange, and begg’d to see it. Chandler then put the Sermon into his hand; and figure to yourselves his Confusion, when he saw his own name in the Title. For several minutes he could not speak, and I was in pain at the too severe blow. He at last began to justify his Sermon, to which Chandler abruptly replied that he had read it twice, and was able to judge for himself, and that he begg’d to be excusd from having any thing to do with the man who could preach such a sermon, or the business he was engag’d in.
In order to prevent this Scheme of drawing the Pennsylvania Germans to the Jersey College (which is the only thing that could have made me interfere, as I heartily wish prosperity to every American Seminary, and am sensible how much knowlege tends to support free Society) I say in [order] to prevent this Scheme, I have proposed to the Society to give £20 per annum to the eldest German Minister in Philadelphia who may be called German Professor of Divinity as I said before. This will be agreeable to the Germans and bring their young Clergy to Philadelphia for a year or two which will be of great use to anglify them, and attach them more and more to us by their forming connexions in the City. Good Mr. Schlatter is for having none of the young Clergy come near your City for fear of their morals; but this would keep them still Germans, and as the Scheme is chiefly to anglify and incorporate; the City for [a] year or two is to be chosen. I shall be able, I believe, to reconcile the worthy man, and I know the Society are of my mind, and I believe will agree to fix such a Professor in Philadelphia or leave it to the Trustees-general.
The proprietor has agreed to give ten or twelve acres of land to every Schoolmaster and I hope whatever opinions some on your Side of the water entertain of him, they will now be convincd that he is not the nominal but the real father of his Country. As I shall sail in 6 weeks after the date of this, I shall not give you the pain of reading more on this Subject, in this hasty Scribble, where I beg you’ll neither look for Method nor correctness. I have been so employ’d this week I could not write you as good manners and the regard I have for you require; but yet I thought it incumbent on me to write.
I have this day drawn out a short memorial of 3 pages, containing the case of the Germans, without any reasonings on Education. This is gone to the Press and you shall have a few next Ship. When it is printed the four Peers who are of the Society are to divide their own house among them and give away copies, and sollicit Contributions. The same method will be taken among the Commons and in the City. And I doubt not the Contributions will amount to a great Sum, his Majesty having given £1000 and the Princess Dowager £100.
Mr. Chandler and I go to the Archbishop on Monday. He has had a Copy of my letter to the Society. He has been very kind to me. I have seen him oft, and he said he would provide for me. But when I let him know the project for my return, he press’d it, and writ to Mr. Penn on the subject. He said I would have an opportunity of doing more good with you than in England; and that the Encouragment would be better than I could expect at first setting out in England even if I had the greatest friends. This, with the precariousness of the Archbishops life, as he is in a very bad state of health, determined me; for if he should die, he is the only person I know that bestows his favors on unfriended merit.
Col. Martin of Antigua sent a letter to Mr. Penn in my favors, which I send you a copy of. The Colonel told me if I return’d he would send his youngest Son to the Academy who he believd might be attended with several others from that Island. I have desired him to make his Son meet me in the beginning of June, and I expect he will do so. Mr. Penn speaks of sending out a Nephew with me, but he is not yet come to an absolute determination. He shew’d me some orations on the Subject of his Charter. He is justly displeas’d at the word Protection in Mr. Morris’s. It is imprudent as well as weak to say Philadelphia will be the Protection of England. I suppose Strength or support was meant. J. Martin is greatly improved if the oration he subscribes is his own. I much approve of Compositions of this Nature.
([Illegible] on Monday) Mr. Chandler and I have been with the Archbishop this day. I had sent his Grace a few days before the shortest Copy about the Germans, as is just mentioned above; upon which he made the enclosed remarks at the end of the piece; and I hope you’ll be pleased to see so great a name bear testimony to the force of my reasonings. Money will not be wanted. His Grace, as you’ll see, wants to make a parliamentary work of it. I shall come over with a form’d Scheme and an appointment of Trustees; till then take in good part and make the best use of this hasty Scrawl. My zeal to forward this affair and the extensive correspondence in which it has engaged me for some weeks now leaves me no time to write correctly. I ever remain, Dear Sirs, Your most obliged humble Servant
Will Smith
  
[Enclosure]William Smith to the Society for the Relief and Instruction of Poor Germans
[December 13, 1753]
Abstract: He is gratified to learn that a society has been formed in London to propagate Christian knowledge and the English language among the Germans of Pennsylvania. He will not propose any scheme for the more equal distribution, in the future, of foreigners among the British colonies, or inquire whether British America might not grow as fast by the natural increase of population without the admission of additional foreigners. He will consider here only “the most probable method for incorporating these foreigners with ourselves, who are already settled among us.” What he submits to the Society is essentially what he has already laid before Proprietor Thomas Penn on the same subject.
Imagine “upwards of 100,000 strangers settled in our territory, chiefly by themselves, and multiplying fast; strangers … to our Laws and manners; strangers to the sacred sound of liberty in the land where they were born, and uninstructed in the right use and Value of it in the country where they now enjoy it; utterly ignorant and apt to be misled by our unceasing enemies, … and what is worst of all, in danger of sinking deeper and deeper every day into these deplorable circumstances, as being almost entirely destitute of instructors and unacquainted with our language, so that it is hardly possible for us to warn them of their danger, or remove any prejudices they once entertain.” Indeed, these prejudices may actually be increased by designing men, for in Pennsylvania many German books are imported, there are as many German printing houses as English, of late legal documents are often made in German, interpreters are constantly needed in courts “and will probably be soon wanted in the assembly itself to tell one half the legislature what the other says.” These circumstances should awaken both our compassion and our vigilance. The Germans are not themselves blamable. They simply lack the means to prevent themselves from falling into ignorance or being seduced from their religion, for they have neither preachers nor teachers to instruct them or their children in the gospel or in English, which is the qualification for all posts of honor, used in all writings, the courts of justice, and the like. For commiserating their circumstances, “the whole British nation, nay the whole protestant interest, and the interest of liberty” are all obliged to the Society. This is not the work of any party, but “a British work”; nor does it concern a particular denomination, but aims to keep a vast multitude of fellow Protestants from falling into deeper ignorance, being seduced by the enemy, living in a separate body, turning trade out of its proper channels, and at last giving us their laws and language.
He proposes the following measures:
1. That faithful clergymen be supplied to preach the gospel among the Germans, for their principles, and keep them to their duty.
2. That English common schools be established in the German communities, which German and English children may attend free. Such institutions “could hardly fail of incorporating them in process of time,” for there they will form acquaintances and connections, learn the common language, like manners, and the meaning of liberty, a common weal, and a common country. Intermarriage will follow, which will further unite them in a common interest, as Roman history shows. More important, this common education will promote such a spirit through all ranks as is best suited to the particular genius of every colony.

He then takes up the following practical questions:
1. The method of education “should be calculated rather to make good citizens than what is called good scholars.” English “together with a short system of truths and duties, in the socratic method by way of catechism,” writing and arithmetic are all the education necessary for the vulgar; but at the same time they must be instructed in the principles of our common Christianity, the use and end of society, the differences between forms of government, and the excellency of our own, for “the virtue of the active vulgar is the strength of the state.” But this is such a large topic he will enlarge on it in a separate letter.
2. The government of the schools should be under the direction of six or seven of the principal gentlemen living in Pennsylvania where the need for English schools is greatest; these may be called trustees-general. One or more of them should visit all the schools annually to examine the students and award prizes to those who speak or read English best and give the best answers to questions on religious and civil duties. The trustees-general should be empowered to appoint at least six deputy trustees or visitors for each school, three English and three German, who should visit the schools monthly, present premiums, and transmit monthly or quarterly reports to the trustees-general at Philadelphia. The appointment of trustees-general should be the first step taken to put the schools into operation.
3. Supplying proper instructors is “something difficult.” They must know English and German and be able to teach mathematics, geography, drawing, history, ethics, “with the constitution and interests of the several colonies with respect to the mother country and one another.” They should be natives of the countries where they will teach, whose genius they will therefore know, and where they will therefore exert a natural leadership. Fortunately in Pennsylvania there is a flourishing seminary, “on the most catholic and manly bottom,” for educating such teachers; and the Proprietor of the province has agreed to endow the education of three or four poor English and German youths in the academy each year, which should amply supply the German schools.
4. Maintenance. The Germans could not support these instructors; but the English in America, though with difficulty providing for their own children, would do what they could toward erecting school-houses, churches, and housing with a few acres for the teachers. For the rest, they must depend on the charity of the Society. Twenty pounds to a schoolmaster and forty to one who is both minister and schoolmaster (together with a glebe “and the perquisites of some of the most substantial Scholars”) would enable them to live decently.
He prays for success in their undertaking. The propagation of such knowledge is the only way to preserve good government and advance the interests of the mother country in America. “Commerce is the child of Industry and an unprecarious Property; but these depend on virtue and liberty, which again depend on knowledge and Religion.” A free people can be governed only by reason, virtue, glory, honor, and the like, which are the results of education, without which, therefore, they cannot be governed at all. Where men are free to speak and act they must be instructed how to speak and act rightly, otherwise they will use their liberty against those from whom they received it.
But there are other lights than the merely political in which to consider this matter. The fate of a considerable branch of the Protestant interest in this part of the world is important, and the plight of the children is most affecting of all, for they are “coming forward into the world like grasshoppers in multitude,” liable to remain in ignorance, an easy prey for the designing. In their hands is the fate of a great part of the new world: whether it shall fall under the dread reign of popery or sink back into original barbarism, or flourish long in all that exalts and embellishes society.
The churches of the Netherlands and of Scotland will help as they have done in the past. But the English have the most immediate obligation “to incorporate these foreigners with themselves; to mingle them in equal privileges with the Sons of freedom, and teach their conscious bosoms to exult at the thoughts of an unprecarious property, a home and social endearments; to contrive Laws for making them flourish long in a well-ordered Society, and make a provision for improving their natures and training them up for eternal scenes!”
He hopes to be “a pleased spectator of part of this happiness,” and assures his correspondents that he will “decline no labor as often as you honor me with any opportunity of forwarding your grand Scheme to effect it.”
Notes by Archbishop Herring, February 1754. This plan seems “as great and as necessary to be put in Execution, as any that ever was laid before the British Nation,” and neglect of it might occasion inconceivable and even irreparable mischief. The method of recommending it to the public should be short and comprehensible.
1. State and prove how many Germans have migrated.
2. Tell where they came from, why they moved away, what their religion, temper, circumstances, and occupations are.
3. State where they now live, the country and the people they border on, how they subsist at present, what provisions are made for their government and the due exercise of religion. “These things and others of equal consequence being clearly and precisely known, they will all of them probably furnish very convincing arguments that they are Objects highly worthy our attention.” It may then be requisite
1. To show what has been done for them and how inadequate private collections are “to attain fully so great and desirable an End, which seems worthy the immediate Care of some parliamentary provision.”
2. To suggest a way to channel and direct the German immigrants so as to make them governable, by dividing them into districts under the inspection of magistrates, the control of the laws, and the instruction of Christian preachers and schoolmasters.
3. To show the necessity for a regular education which will lead to a common language, friendship, intermarriage, and a general blending of interests. The notion should be propagated that the Germans are one with the English and that it is best for both to have in time a common language. There should be no affectation in this education and no attempt at a high degree of science; but the content should be plain and practical religion and knowledge suitable to their occupations. “There will be room enough left under these general regulations to attend to any distinguished Genius.”
“The arguments to enforce this good plan will be drawn, not from general Considerations, but the particular interest of our Colonies, which would bleed under the mischief, if such a number of sober and useful protestant people be abandoned to be made the prey of French papists and Jesuits or become mixed with the Tribes of Indians who are under the pay and Influence of the French.”
